Gilbert, J.
In an action of complaint for land tlie petition alleged that the plaintiff derived title under a will, and the defendant under a conveyance by the testator purporting to be a' warranty deed, which was in fact a security deed only, and that the debt for which it was given had been paid off and discharged. On the trial the evidence was insufficient to show payment of the debt in full; and the court properly granted a nonsuit.

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent.